AUGUSTUS N. HAND, District Judge.
This is an action to recover a tax of 15 cents per gallon on gin manufactured by the plaintiff, paid under protest. The sum so sought to be recovered is $28,343.29 and interest.
The Revenue Act of 1917 went into effect October 4th of that year. Prior to that date the plaintiff had manufactured a large quantity of gin and stored it in barrels at 140 proof in a bonded warehouse. It was then taken from the warehouse and the distiller’s tax paid, and taken to a reducing house, where distilled water was added to reduce it from 140 to 95 proof. The addition of the water threw the essential oils out of solution. It was then pumped to the top floor of the building, into a Kiefer filter, and the cloudy precipitate caused by thése oils was removed by the filtration. This last process was a rectification not accompanying redistillation. It was different from a mere straining out of foreign matter, such as the particles of charcoal referred to in the case of Mayes v. Paul Jones & Co. (C. C. A.) 270 Fed. 121, but was the removal of a chemical substance originally integral with the gin.
The exemption under section 304 of the Act of 1917 (Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 5986c) of “gin produced by the re-distillation of a pure spirit over juniper berries and other aromatics” from the 15 cent tax relates only to gin rectified in the process of re-distillation and not to a separate process of rectification after the gin is produced.
Moreover, I think there was in the process used in this case no redistillation “over juniper berries and other aromatics.” The vapors did not pass over or through the berries, but the berries were here placed in the pure spirits and boiled, and the redistillation followed. The method of redistillation does not come within the terms of the proviso, and there was also a rectification subsequent to and independent of the re-distillation.
The plaintiff, therefore, cannot recover the tax.